Citation Nr: 1438195	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-28 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD)

4.  Entitlement to service connection for schizophrenia


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

On his substantive appeal, the Veteran requested a Travel Board hearing.  A hearing was scheduled for November 13, 2013, but the Veteran did not appear at his hearing or request to reschedule the hearing.  Accordingly, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

The issues of entitlement to service connection for PTSD and schizophrenia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record is against finding that the Veteran has peripheral neuropathy of the right lower extremity.

2.  The competent and credible evidence of record is against finding that the Veteran has peripheral neuropathy of the left lower extremity.




CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for peripheral neuropathy of left lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In letters dated June 2008 and October 2008, VA satisfied its duty to notify the Veteran.  Specifically, the AOJ notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide, and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's service treatment records, personnel records, Social Security Administration (SSA) records, and VA treatment records are of record.  The record does not indicate and the Veteran has not asserted that additional evidence relevant to the service connection claims being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Although no VA examination has been obtained in conjunction with the claims of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, the Board finds that an examination was not required.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The standards of McLendon are not met in this case.  

The Board finds that there is no medical or credible lay evidence of peripheral neuropathy during or since active service.  The Board acknowledges that an October 2007 VA treatment record noted that the Veteran reported, inter alia, that he had sensations of electricity and tingling on his right side for three days.  However, there is no indication or suggestion that these symptoms are attributable to peripheral neuropathy.  To the contrary, VA practitioners ruled out a cerebrovascular accident, noted that the Veteran had not been taking his blood pressure medication as directed, and assessed him with orthostatic hypertension.  Subsequent treatment records contain no further reports of sensations of electricity and tingling and the Veteran thereafter denied neurological symptoms including paralysis or paresthesias.  The Board notes that the act of filing a claim and simply stating the condition is related to service is not enough to trigger the duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In light of the above, the Board finds no basis for a VA examination or medical opinion to be obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 38 C.F.R. § 3.159(c)(4) (2013).

As there is no indication of the existence of additional evidence necessary to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  
Service connection for chronic disabilities, including peripheral neuropathy, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, service connection based on continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Exposure to certain herbicide agents shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f) (2013). 

For any Veteran, who during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975), there is a presumption of service connection for acute or sub acute peripheral neuropathy if manifest to a compensable degree within one year after the date of exposure, even if there is no record of such disease during service.  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116(a)(1), (2) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), and (Note 2) (2013).

Notwithstanding the aforementioned provisions relating to presumptive service connection for herbicide exposure, a Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Analysis

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has peripheral neuropathy of his right and left lower extremities related to his period of active service, to include as due to herbicide exposure.

The Veteran's service treatment records show no treatment, complaints, symptoms, or diagnoses of peripheral neuropathy.  His April 1975 Report of Medical Examination at separation noted that his neurological, lower extremity, and feet examinations revealed no abnormalities.  Additionally, neither the Veteran's SSA medical records, nor his post-service VA treatment records show symptomology of, treatment for, or a current diagnosis of peripheral neuropathy.  The Board again recognizes that an October 2007 VA treatment record noted that the Veteran reported sensations of electricity and tingling on his right side for three days.  There is no indication or suggestion, however, that these symptoms are attributable to peripheral neuropathy.  As noted above, VA practitioners ruled out a cerebrovascular accident, noted that the Veteran had not been taking his blood pressure medication as directed, and assessed him with orthostatic hypertension.  Subsequent treatment records contain no further reports of sensations of electricity and tingling and the Veteran thereafter denied neurological symptoms including paralysis or paresthesias.  There is simply no evidence establishing the existence of peripheral neuropathy of the right or left lower extremity at any time.

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.").  As there is no competent evidence of peripheral neuropathy at any time during the appeal period, service connection is not warranted on either a direct or a presumptive basis and the claim must be denied.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2013).

The Board has not overlooked the assertions by the Veteran that he has peripheral neuropathy of the right and left lower extremities as a result of herbicide exposure.  Although laypersons are competent to provide opinions on some medical issues, whether the Veteran has a complex neurological condition, such as peripheral neuropathy, falls outside the common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (noting laypersons are not competent to diagnose complex conditions).  As the Veteran has not been shown to possess the requisite expertise to render a diagnosis, his assertions that he has peripheral neuropathy is not probative.  

As the weight of the evidence is against finding that the Veteran has a current diagnosis of peripheral neuropathy of the right or left lower extremities, service connection must be denied, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied. 


REMAND

An April 2012 rating decision denied service connection for PTSD and schizophrenia.  In May 2012, the Veteran's representative filed a notice of disagreement with the April 2012 rating decision that denied service connection for PTSD and schizophrenia.  A review of the record reveals that a statement of the case addressing these claims has not been issued.  Accordingly, the Board is required to remand these claims for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a statement of the case as to the issues of service connection for PTSD and schizophrenia.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


